

EXHIBIT 10.6
 
 
EXECUTION VERSION
 
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this “Agreement”), effective as of December 24, 2007, is
by and among INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation
(“Pledgor”), and each of the other parties that is a signatory hereto (each a
“Secured Party” and, collectively the “Secured Parties”).
 
WHEREAS, the Secured Parties have extended credit to Pledgor (the “Loan”) and,
in exchange therefor, Pledgor has executed and delivered to each Secured Party a
Promissory Note, dated as of the date hereof (each a “Note” and, collectively
the “Notes”), for the respective principal amount stated therein, and the
Secured Parties and Pledgor have executed and delivered a Note Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), setting forth
certain terms and conditions relating to the Notes;
 
WHEREAS, in accordance with the terms of the Purchase Agreement, additional
lenders may also extend credit to Pledgor from time to time in the future, in
which event each such additional lender shall become party to this Pledge
Agreement as an additional “Secured Party” hereunder and Schedule 1 hereto shall
be revised in order to reflect such additional Secured Party’s Percentage
Interest in and to the Collateral and the Obligations (each as hereinafter
defined), without any further action, signature, or consent by the Secured
Parties who are signatories hereto on the date hereof;
 
WHEREAS, it is in the best interests of Pledgor to execute this Agreement, as
Pledgor will derive substantial benefits from the Loan made to Pledgor; and
 
WHEREAS, any capitalized terms used in this Agreement not otherwise defined
herein are defined in the Note.
 
NOW, THEREFORE, for valuable consideration, and to induce Secured Party to make
the Loan to Pledgor and to accept as evidence of the Loan the Note, the parties
hereto agree as follows:
 
1. Certain Definitions.  The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Collateral” shall have the meaning specified in Section 2(a).
 
“Event of Default” shall have the meaning specified in Section 8.
 
“Governmental Authority” shall mean any federal, state, local, foreign or other
governmental or administrative (including self-regulatory) body,
instrumentality, department or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute resolving
panel or body.
 
“Indemnitees” shall have the meaning specified in Section 14(a).
 
“Lien” shall mean any mortgage, pledge, assignment, security interest,
encumbrance, lien or charge of any kind, any conditional sale or other title
retention agreement or any lease in the nature thereof (including any agreement
to give any of the foregoing).
 
“Note” shall have the meaning specified in the recitals hereto.
 
1

--------------------------------------------------------------------------------


 
“Obligations” shall have the meaning specified in Section 5.
 
“Percentage Interest” shall mean, as to each Secured Party, its percentage
interest in and to the Collateral or of the Obligations, as applicable, in the
amount set forth on Schedule 1 attached hereto.
 
“Person” shall mean and include any individual, partnership, limited liability
company, joint venture, firm, corporation, association, trust or other
enterprise or any Governmental Authority.
 
“Pledgor” shall have the meaning specified in the preamble hereto.
 
“Proceeds” shall have the meaning specified in the UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.
 
“Secured Party” shall have the meaning specified in the preamble hereto.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securities” shall have the meaning specified in Sections 2(a) and (b).
 
“Third Party Claims” shall have the meaning specified in Section 14(a).
 
2. Grant of a Security Interest.
 
(a) As security for the prompt and complete payment and performance when due of
all the Obligations, Pledgor hereby pledges, assigns, transfers and grants to
each Secured Party, a continuing first priority security interest in and to such
Secured Party’s Percentage Interest in Pledgor’s right, title and interest in,
to and under (i) the shares of capital stock of India Globalization Capital,
Mauritius, Limited, a Mauritius company, held or owned by Pledgor (the
“Securities”), (ii) all certificates evidencing such Securities (the
“Certificates”), and (iii) any and all Proceeds therefrom (the foregoing
collectively referred to as the “Collateral”).  Pledgor shall deliver,
simultaneously with the execution of this Agreement, to each Secured Party the
Certificate, together with appropriate stock powers relating thereto, duly
endorsed in blank, to be held by Secured Party pursuant to the terms of this
Agreement.
 
(b) The term “Securities” as used herein shall also mean and include, without
limitation, any securities into which the Securities are converted or for which
they are exchanged, and any stock dividend and/or distribution or exchange of
stock in connection with any reorganization, recapitalization, reclassification,
or increase or reduction of capital, if any, to which Pledgor shall become
entitled for any reason whatsoever as an addition to, in substitution for, or in
exchange for any portion of the aforesaid securities.
 
3. Payments; Distributions.  Until payment in full of the Obligations, all
rights of the Pledgor to receive dividends, payments and distributions as to the
Collateral shall cease, and Secured Parties shall have the exclusive right and
authority to receive those dividends, payments and distributions in accordance
with each Secured Party’s Percentage Interest in the Collateral.  In order to
permit Secured Parties to receive such dividends, payments and distributions,
the Pledgor shall, if necessary, upon the written request of any Secured Party,
execute and deliver to such Secured Party appropriate dividend payment
orders.  Any and all money or other property paid over to or received by any
Secured Party pursuant to this Section 3 shall be delivered to Secured Party as
additional Collateral hereunder and shall be applied in accordance with the
provisions hereof.
 
2

--------------------------------------------------------------------------------


 
4. Voting and Other Rights.
 
(a) So long as no Event of Default shall have occurred and be continuing, the
Pledgor may exercise all voting and other rights in respect of the Collateral,
provided that the Pledgor shall not exercise any of such rights in a manner
which would be inconsistent with any provisions of this Pledge Agreement, or any
other agreement, document or instrument executed and delivered pursuant hereto,
or which would otherwise have the effect of impairing the value of the
Collateral.  In order to facilitate the Pledgor’s exercise of such voting and
other rights, each Secured Party shall, if necessary, upon the written request
of the Pledgor, from time to time execute and deliver to the Pledgor appropriate
proxies.
 
(b) Upon the occurrence of an Event of Default, all voting rights of the Pledgor
with respect to the Collateral shall cease and each Secured Party shall have,
without notice, the sole and exclusive right to exercise all voting and other
rights with respect to the Collateral, on a pro rata basis (based on each
Secured Party’s Percentage Interest) as if such Secured Party was the absolute
owner thereof.  In order to facilitate Secured Parties’ exercise of such voting
and other rights, the Pledgor shall, if necessary, upon the written request of
any Secured Party, from time to time execute and deliver appropriate proxies to
each such Secured party.
 
5. Obligations Secured Hereby.  This Agreement secures, and each Secured Party’s
Percentage Interest in the Collateral is collateral security for, the prompt
payment and performance in full when due, whether at stated maturity, by
acceleration or otherwise (including, without limitation, the payment of
interest and other amounts which would accrue and become due but for the filing
of a petition in bankruptcy or the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code) of all obligations of Pledgor now or
hereafter arising under or in respect of such Secured Party’s
Note (collectively, the “Obligations”).
 
6. Pledgor’s Representations and Warranties.  Pledgor represents and warrants
and, so long as this Agreement is in effect, shall be deemed continuously to
represent and warrant that:
 
(a) No Liens.  Pledgor is and will be the owner of all Collateral free from any
Lien or other right, title or interest of any Person, other than Secured
Parties.
 
(b) Authority; Enforceability.  Pledgor has full corporate power and authority
and has taken all corporate action necessary to execute, deliver and perform
this Agreement and to encumber and grant security interests in the
Collateral.  This Agreement constitutes legal, valid and binding obligations of
Pledgor, enforceable against Pledgor in accordance with its terms.
 
(c) Other Financing Statements.  There is no financing statement (or similar
statement or instrument of registration under any jurisdiction) or any notice
filed with any Governmental Authority covering or purporting to cover any
interest of any kind in the Collateral, and so long as any of the Obligations
remain unpaid, Pledgor shall not execute or authorize to be filed in any public
office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interest granted hereby by Pledgor.
 
(d) Security Interest; Necessary Filings.  This Agreement creates a valid
security interest for each Secured Party in such Secured Party’s Percentage
Interest in the Collateral securing payment of such Secured Party’s Percentage
Interest in the Obligations.  All filings, registrations and recordings
necessary, appropriate or reasonably requested by Secured Parties to create,
preserve, protect and perfect the security interest granted by Pledgor to
Secured Parties hereby in respect of the Collateral have or will be made on or
before the date of this Agreement.  The security interest granted to each
Secured Party pursuant to this Agreement in and to such Secured Party’s
Percentage Interest in the Collateral constitutes and hereafter will constitute
a perfected security interest therein, superior and prior to the rights of all
other persons therein and subject to no other Liens.
 
(e) No Consents, etc.  No other consent of any other Person (including, without
limitation, stockholders or creditors of Pledgor) and no consent, authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority (other than a court in connection with the exercise of judicial
remedies by Secured Parties) or regulatory body is required either (i) for the
pledge by Pledgor of the Collateral pursuant to this Agreement, or for the
execution, delivery or performance of this Agreement by Pledgor, or (ii) for the
exercise by Secured Parties of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.
 
(f) Collateral.  The Securities were validly issued and are fully paid and
nonassessable.  Pledgor has delivered or will deliver to Secured Parties the
Certificates, each duly endorsed in favor the of Secured Party to whom the
Securities evidence thereby are pledged hereunder.  All information set forth
herein relating to the Collateral is accurate and complete in all material
respects.
 
3

--------------------------------------------------------------------------------


 
7. Pledgor’s Covenants.  Pledgor agrees and covenants for itself, its successors
and permitted assigns that:
 
(a) Protection of Secured Parties’ Security.  Pledgor shall not take any action
that impairs the rights of any Secured Party in the such Secured Party’s
Percentage Interest in the Collateral.  Pledgor will mark all books and records
to indicate the security interests.  Pledgor will defend the Collateral against
the claims and demands of all other parties against Pledgor or Secured Parties;
will keep the Collateral free from all Liens; and will not sell, transfer,
assign, deliver, pledge, hypothecate or otherwise dispose of any Secured Party’s
Percentage Interest in the Collateral (or any interest therein) without the
prior written consent of such Secured Party.
 
(b) Financing Statements.  Pledgor shall, at no cost to Secured Parties,
execute, acknowledge and deliver all such other documents, as Secured Parties
reasonably deem necessary to create, perfect and continue the security interest
in the Collateral contemplated hereby.  Pledgor will pay all costs of title
searches and filing of financing statements, assignments and other documents in
all public offices reasonably requested by Secured Parties, and will not,
without the prior written consent of Secured Parties, file or authorize or
permit to be filed in any public office any financing statement naming Pledgor
as Pledgor and not naming Secured Parties as secured parties.
 
(c) Further Actions.  Pledgor shall at any time and from time to time take such
steps as Secured Parties may reasonably request to insure the continued
perfection and priority of Secured Parties’ security interest in any of the
Collateral and of the preservation of its rights therein in any
jurisdiction.  Without limiting the foregoing, Pledgor will deliver, at its own
expense, to Secured Parties, upon demand, all documents, instruments or other
writings constituting, representing or relating to the Collateral or any part
thereof.
 
(d) After Acquired Collateral.  Any and all Collateral described or referred to
in the granting clauses hereof which is hereafter acquired shall, and without
any further conveyance, assignment or act on the part of Pledgor or Secured
Parties, become and be subject to the security interests herein granted as fully
and completely as though specifically described herein.
 
8. Events of Default.  The occurrence of any of the following events with
respect to a Secured Party shall constitute an “Event of Default” under this
Agreement as to such Secured Party:
 
(a) any default in the performance, or any breach, of any representation,
warrant, covenant or agreement for the benefit of such Secured Party contained
in this Agreement;
 
(b) any default in the payment of the principal or interest on such Secured
Party’s Note, when and as the same shall become due and payable; or
 
(c) the entry of a decree or order by a court of competent jurisdiction
adjudging Pledgor bankrupt or insolvent, or approving a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of
Pledgor, under federal bankruptcy law, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 days; or the commencement by Pledgor of a voluntary case under
federal bankruptcy law, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or similar law, or the consent by
Pledgor to the institution of bankruptcy or insolvency proceedings against it,
or the filing by Pledgor of  a petition or answer or consent seeking
reorganization or relief under federal bankruptcy law or any other applicable
federal or state law, or the consent by Pledgor to the filing of such petition
or to the appointment of a receiver, liquidator, assignee, trustee, sequestrator
or similar official of Pledgor or of any substantial part of the property of
Pledgor, or the making by Pledgor of an assignment for the benefit of creditors,
or the admission by Pledgor in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by Pledgor in
furtherance of any such action.
 
4

--------------------------------------------------------------------------------


 
9. Remedies.
 
(a) Acceleration of Note.  Upon the occurrence of an Event of Default, each
Secured Party may, by notice to Pledgor, declare the aggregate unpaid principal
balance of its Note, together with all unpaid accrued interest thereon, to be
immediately due and payable and thereupon all such amounts shall be and become
immediately due and payable to such Secured Party.
 
(b) Obtaining the Collateral Upon Event of Default.  If any Event of Default
shall have occurred and be continuing, then and in every such case, each Secured
Party may, at any time or from time to time during the continuance of such Event
of Default take any or all of the following actions, all if which shall be at
Pledgor’s expense, which expenses shall constitute Obligations secured by the
Collateral:
 
(i) Personally, or by agents or attorneys, immediately take possession of such
Secured Party’s Percentage Interest in the Collateral or any part thereof not
already in such Secured Party’s possession, from Pledgor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon Pledgor’s premises where any of such
Collateral is located and remove such Collateral, and use in connection with
such removal any and all services, supplies, aids and other facilities of
Pledgor;
 
(ii) Instruct the obligor or obligors on any agreement, instrument or other
obligation constituting such Secured Party’s Percentage Interest in Collateral,
to make any payment required by the terms of such instrument or agreement
directly to such Secured Party; provided, however, in the event that any such
payments are made directly to Pledgor, Pledgor shall hold such payments in trust
and shall segregate all amounts received pursuant thereto in a separate account
and pay the same promptly to such Secured Party; and
 
(iii) To the extent permitted by law, including any federal or state securities
laws, sell, assign or otherwise liquidate, or direct Pledgor to sell, assign or
otherwise liquidate, the Secured Party’s Percentage Interest in the Collateral,
or any part thereof, and take possession of the proceeds of any such sale,
assignment or liquidation.
 
(c) Other Rights and Remedies.  Upon the occurrence and during the continuance
of an Event of Default, each Secured Party may from time to time exercise in
respect of its Percentage Interest in the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC at the time of an event of
default.
 
(d) Waiver of Claims.  Except as otherwise provided herein, Pledgor hereby
waives, to the fullest extent permitted by applicable law, notice or judicial
hearing in connection with any Secured Party taking possession, or Secured
Parties’ disposition of any of the Secured Party’s Percentage Interest in the
Collateral, including, without limitation, any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which Pledgor would
otherwise have under law, and Pledgor hereby further waives to the extent
permitted by applicable law:  (i) all damages, occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of such Secured Party’s
rights hereunder, and (iii) all rights of redemption, appraisal, valuation,
stay, extension or moratorium now or hereafter in force under any applicable
law.  Any sale of, or the grant of options to purchase, or any other realization
upon, any Collateral shall operate to divest all rights, title, interest, claim
and demand, either at law or in equity, of Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against Pledgor and against
any and all Persons claiming or attempting to claim the Collateral so sold,
optioned or realized upon, or a thereof, from, through or under Pledgor.
 
(e) Notice.  Without in any way requiring notice to be given in the following
time and manner, Pledgor agrees that any notice by any Secured Party of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
Pledgor if such notice delivered in accordance with Section 16(h).
 
(f) Sale of Collateral.  Pledgor acknowledges that Secured Parties may be unable
to effect a public sale of all or part of the Collateral by reason of certain
prohibitions contained in the Securities Act and other applicable securities
laws, or that they may be able to do so only after delay which might adversely
affect the value that might be realized upon the sale of the
Collateral.  Accordingly, Pledgor agrees that any Secured Party, without the
necessity of attempting to cause any registration of the Collateral to be
effected under the Securities Act or other applicable securities laws, may sell
its Percentage Interest in the Collateral or any part thereof, in one or more
private sales in any manner exempt from such registration.  Pledgor agrees that
any such private sale may be at prices or on terms less favorable to the owner
of such sold Collateral than would be the case if such Collateral were sold at
public sale, and that any such private sale shall not be deemed not to have been
made in a commercially reasonable manner by virtue of such sale having been a
private sale.
 
5

--------------------------------------------------------------------------------


 
10. Payments After an Event of Default.  All payments received and amounts
realized by any Secured Party pursuant to Section 9, including all such payments
and amounts received after the entire unpaid principal and interest amount of
its Note has been declared due and payable, as well as all payments or amounts
then held or thereafter received by such Secured Party as part of the Collateral
while an Event of Default shall be continuing, shall be promptly applied and
distributed in the following order of priority:
 
(a) first, to the payment of all costs and expenses, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by any Secured Party,
including any such costs and expenses of foreclosure or suit, if any, and of any
sale or the exercise of any other remedy under Section 9, and of all taxes,
assessments or liens superior to the lien granted under this Agreement, except
any taxes, assessments or other superior lien subject to which any said sale
under Section 9 may have been made;
 
(b) second, to the payment to each Secured Party of the amount then owing or
unpaid on its Note, with application on the Note to be made first to any cost,
fees, expenses, indemnities or other similar amounts due and payable to such
Secured Party pursuant to the terms of its Note, second to the unpaid interest
under such Note, and third, to the unpaid principal under such Note, such
application to be made upon presentation of the Note and the notation thereon of
the payment, if partially paid, or the surrender and cancellation thereof, if
fully paid; and
 
 (c) third, to the payment of the balance or surplus, if any, to Pledgor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.
 
11. Power of Attorney.  Pledgor hereby appoints each Secured Party the
attorney-in-fact of Pledgor to prepare, sign and file or record, for Pledgor in
Pledgor’s name, any financing statement and to take any other action reasonably
deemed by such Secured Party necessary or desirable to perfect and continue the
perfection of the security interest of such Secured Party hereunder, and to
perform any obligations of Pledgor hereunder, at Pledgor’s expense, but without
obligation to do so.  Such power of attorney is coupled with an interest and is
irrevocable so long as this Agreement is in effect.
 
12. Secured Parties’ Right to Cure; Reimbursement.  In the event Pledgor should
fail to do any act as herein provided, Secured Parties may, but without
obligation to do so, with notice to Pledgor, and without releasing Pledgor from
any obligation hereof, make or do the same in such manner and to such extent as
Secured Parties may deem necessary to protect the Collateral, including, without
limitation, the defense of any action purporting to affect the Collateral or the
rights or powers of Secured Parties hereunder, at Pledgor’s expense.  Pledgor
shall reimburse Secured Parties for expenses reasonably incurred under this
Section 12.
 
13. Expenses.  Pledgor will upon demand pay to Secured Parties the amount of any
and all reasonable expenses, including the fees and expenses of its counsel and
the allocated fees and expenses of staff counsel and the fees and expenses of
any experts and agents, which Secured Parties may incur in connection with
(i) the collection of the Obligations, (ii) the administration of this
Agreement, (iii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iv) the exercise or
enforcement of any of the rights of Secured Parties hereunder, or (v) the
failure by Pledgor to perform or observe any of the provisions hereof.  All
amounts payable by Pledgor under this Section 13 shall be due upon demand and
shall be part of the Obligations.  Pledgor’s obligations under this Section
shall survive the termination of this Agreement and the discharge of Pledgor’s
other obligations hereunder.
 
14. Indemnity.
 
(a) Indemnity.  Pledgor agrees to indemnify, reimburse and hold each Secured
Party and its successors, assigns, officers, directors, stockholders, members,
managers, employees, agents, representatives, attorneys and servants
(collectively, “Indemnitees”) harmless from and against any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) of whatsoever kind and
nature imposed on, asserted against or incurred by any of the Indemnitees in any
way relating to or arising out of this Agreement or its Note or in any other way
connected with the administration of the transactions contemplated hereby or the
enforcement of any of the terms hereof, or the preservation of any rights
hereunder, or in any way relating to or arising out of the ownership, purchase,
delivery, control, financing, possession, sale, or other disposition, or use of
the Collateral, or the violation of the laws of any Governmental Authority
(including, without limitation, any federal or state securities laws); provided,
that Pledgor shall have no obligation to an Indemnitee hereunder to the extent
it is judicially determined by a final order or decree that such indemnified
liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee.  Any Indemnitee shall provide Pledgor with prompt notice of all
third party actions, suits, proceedings, claims, demands or assessments subject
to the indemnification provisions of this Section 14(a) (collectively, “Third
Party Claims”), and provide Pledgor with notice of all other claims or demands
for indemnification pursuant to this Section 14(a); provided, however, that the
failure to provide timely notice shall not affect Pledgor’s indemnification
obligations except to the extent Pledgor shall have been materially prejudiced
by such failure.  Pledgor shall, if requested by such Indemnitee, resist and
defend any Third Party Claim or cause the same to be resisted and defended by
counsel reasonably satisfactory to such Indemnitee.  Each Indemnitee shall,
unless any other Indemnitee has made the request described in the preceding
sentence and such request has been complied with, have the right to employ its
own counsel (or internal counsel) to investigate and control the defense of any
matter covered by the indemnity set forth in this Section 14, and the fees and
expenses of any such outside counsel shall be paid by Pledgor; provided that,
only to the extent no conflict exists between or among the Indemnitees as
reasonably determined by the Indemnitees, Pledgor shall not be obligated to pay
the fees and expenses of more than one counsel for all Indemnitees as a group
with respect to any such matter, action, suit or proceeding.
 
6

--------------------------------------------------------------------------------


 
(b) Misrepresentations.  Without limiting the application of Section 14(a),
Pledgor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Pledgor in this Agreement or in any statement or writing contemplated by or made
or delivered pursuant to or in connection with this Agreement.
 
(c) Contribution.  If and to the extent that the obligations of Pledgor under
this Section 14 are unenforceable for any reason, Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
that is permissible under applicable law.
 
(d) Survival.  The obligations of Pledgor contained in this Section 14 shall
survive the termination of this Agreement and the discharge of Pledgor’s other
obligations hereunder.
 
(e) Reimbursement.  Any amounts paid by an Indemnitee as to which such
Indemnitee has the right to reimbursement shall constitute Secured Obligations
secured by the Collateral.
 
15. Termination; Release.  This Agreement shall terminate on the satisfaction in
full of all of the Obligations and, on such termination, Secured Parties shall
release to Pledgor the security interest granted in the Collateral hereunder
and, upon the request and at the expense of Pledgor, forthwith assign, transfer
and deliver to Pledgor, against receipt and without recourse to or warranty by
Secured Parties, such of the Collateral to be released as may then be in the
possession of Secured Parties and proper instruments (including UCC termination
statements on Form UCC-3) acknowledging the termination of this Agreement or the
release of such Collateral, as the case may be; provided, that if, after receipt
of any payment of all or any part of the Obligations, any Secured Party is for
any reason compelled to surrender such payment to any person or entity, because
such payment is determined to be void or voidable as a preference, impermissible
setoff, or a diversion of trust funds, or for any other reason, this Agreement
shall continue in full force notwithstanding any contrary action which may have
been taken by such Secured Party in reliance upon such payment, and any such
contrary action so taken shall be without prejudice to such Secured Party’s
rights under this Agreement and shall be deemed to have been conditioned upon
such payment having become final and irrevocable.
 
16. Miscellaneous.
 
(a) Entire Agreement; Amendment.  This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all existing agreements among them concerning such subject
matter.  This Agreement may only be amended or modified by a written instrument
duly executed by Pledgor and Secured Parties.
 
(b) Successors and Assigns.  This Agreement, together with the covenants and
warranties contained in it, shall inure to the benefit of each Secured Party and
its successors, assigns, heirs and personal representatives, and shall be
binding upon Pledgor, its successors and permitted assigns; provided that
Pledgor may not assign this Agreement without the prior written consent of all
Secured Parties.  Any assignment by Pledgor in violation of this Section 16(b)
shall be null and void.  No other Persons (including, without limitation, any
other creditor of Pledgor) shall have any interest herein or any right or
benefit with respect hereto.  Without limiting the generality of the foregoing,
each Secured Party may assign or otherwise transfer any indebtedness held by it
and secured by this Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party, herein or otherwise, subject however, to the provisions of the
Note.
 
(c) No Waiver; Cumulative Remedies.
 
(i) No failure on the part of any Secured Party to exercise, no course of
dealing with respect to, and no delay on the part of any Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law.
 
(ii) In the event any Secured Party shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to such Secured
Party, then and in every such case, Pledgor and such Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies and powers of such Secured Party
shall continue as if no such proceeding had been instituted.
 
7

--------------------------------------------------------------------------------


 
(d) Governing Law.  This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Maryland.
 
(e) Consent to Jurisdiction and Service of Process.  Pledgor irrevocably
consents to the jurisdiction of the courts of the State of Maryland and of any
federal court sitting in Maryland in connection with any action or proceeding
arising out of or relating to this Agreement, any document or instrument
delivered pursuant to, in connection with or simultaneously with this Agreement,
or a breach of this Agreement or any such document or instrument.
 
(f) WAIVER OF JURY TRIAL.  PLEDGOR HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH IT IS A PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.
 
(g) Severability of Provisions.  If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in effect,
and if any provision is inapplicable to any person, party or circumstance, it
shall nevertheless remain applicable to all other persons, parties and
circumstances.
 
(h) Notices.  All notices and other communications required or permitted under
this Agreement shall be sent by registered or certified mail, postage prepaid,
overnight courier, confirmed telex or facsimile transmission (provided, that a
copy is also set by registered or certified mail), or delivered by hand or by
messenger, addressed (i) if to a Secured Party, addressed at its address set
forth on the signature page hereto, or at such other address as such Secured
Party shall have furnished to Pledgor in writing, or (ii) if to Pledgor, at its
offices at 4336 Montgomery Avenue, Bethesda, Maryland 20814, to the attention of
the Chief Executive Officer, or at such other address as Pledgor shall have
furnished to Secured Party in writing.
 
(i) Headings.  The Section headings used in this Agreement are for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement.
 
(j) Execution in Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereby may be executed in any number of counterparts and
by different parties hereto in separate counterparts.
 
 
 
 [SIGNATURE PAGE FOLLOWS.]
 


8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be duly
executed and delivered as of the date and year first written above.
 
 
PLEDGOR:
 
 
INDIA GLOBALIZATION CAPITAL, INC
 
 
By:                                                              
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned Secured Party has caused this Pledge
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 
SECURED PARTY:
 
 
                                                                   
 
 
By:                                                              
Name:
Title:
 
 
Address:                                                                         
                                                                                                                                          
                                                                                                                                          


 
 
 
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
 
PERCENTAGE INTERESTS
 
Secured PartyName
Percentage
DR. RANGA KRISHNA (CHAIRMAN OF IGCBOARD)
59.107%
OLIVERIA CAPITAL
13.746%
Total
72.853%

 
 
 
 
 
 
 
 
 

 
 


 


11

--------------------------------------------------------------------------------


 